Citation Nr: 0907282	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa (RO).

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, D.C.


REMAND

The December 2007 Remand in this case noted that a October 
1967 service treatment record documented the veteran's left 
knee injury, sustained while playing football.  It also 
stated that postservice medical evidence showed the veteran 
sustained left knee symptomatology following a May 1993 motor 
vehicle accident.  To that end, the Remand requested that, 
since the only nexus opinions of record pertained to the 
relationship between the veteran's left knee disorder and his 
service-connected right knee disorder, a VA nexus opinion 
must be obtained as to whether the veteran's current left 
knee disorder was related to his October 1967 inservice left 
knee injury, to his May 1993 postservice motor vehicle 
accident, both, or neither.

To that end, a VA examination was conducted in September 
2008.  However, while the examiner stated that the veteran's 
claims file was reviewed, no mention was made of the service 
treatment record documenting the October 1967 inservice left 
knee injury, or the private treatment record detailing the 
May 1993 postservice MVA.  As such, the opinion provided was 
limited to the relationship between the veteran's left knee 
disorder and his service-connected right knee disorder:

The veteran has severe multi-joint 
osteoarthritis. . . . The veteran did 
have a significant injury to his right 
knee in service, but his other joint 
arthritis, including his left knee 
osteoarthritis, are less than likely as 
not to be due to or a result of his 
right knee injury.  Occasionally other 
joints will degenerate after one joint 
injury causes a severe and protracted 
gait disturbance.  In this veteran's 
case, this was not the history. 
. . . . 
The veteran's current left knee disorder 
is less likely than not to be the direct 
result or aggravated by the veteran's 
service-connected right knee disorder.  
During service the veteran injured his 
[right] knee playing football and on 
examination was found to have 
hemarthrosis of the knee due to an 
interruption of the meniscus. 
. . . .
The level of extensive degenerative 
disease in this unfortunate veteran's 
joints is far beyond any direct or 
aggravated injury from the veteran's 
right knee injury in service.

However, the VA examiner's reference to hemarthrosis and 
interruption of the meniscus was erroneous; those findings, 
as noted in the service treatment records, refer to the 
veteran's November 1966 right knee injury.  Ultimately, the 
examiner failed to provide the requested opinion as to the 
relationship between the veteran's left knee disorder and his 
military service, on a direct basis, to include consideration 
of the October 1967 inservice left knee injury and the May 
1993 postservice motor vehicle accident.  The Court has 
stated that compliance by the RO is neither optional nor 
discretionary.  Where the Remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In this case, the Board finds that the RO did 
not fully comply with the terms of the December 2007 Remand.  
Because the RO has not fulfilled its obligations, this case 
must be once again remanded.  Id.

Moreover, with respect to the veteran's claim for entitlement 
to a total disability rating for compensation on the basis of 
individual unemployability (TDIU), the December 2007 Remand 
requested an opinion as to whether the veteran is 
unemployable solely due to his service-connected 
disabilities.  To that end, the VA examiner provided the 
requested opinion, but because the issue of entitlement to 
service connection for a left knee disorder is being remanded 
for the reasons discussed above, the potential for an 
additional service-connected disability to be found based on 
the above-detailed directives remains, and if the veteran's 
left knee disorder is found to be related to service, the 
TDIU opinion provided by the VA examiner in September 2008 
will be insufficient as it did not consider the veteran's 
left knee disorder to be service-connected.  For this reason, 
the Board finds that the veteran's claim for TDIU is 
inextricably intertwined, and adjudication must be delayed 
until the above-noted directives are accomplished.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following actions:

1.  The veteran's claims file must be 
forwarded to an examiner with the 
appropriate level of expertise to 
provide an opinion as to the etiology of 
any left knee disorder found.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner.  Following a review of 
the service and postservice medical 
records, the VA examiner must state 
whether the veteran's current left knee 
disorder is 1) the direct result of an 
incident in military service, to include 
the veteran's documented October 1967 
left knee injury, 2) caused by or 
aggravated by a 
service-connected disorder (to include 
the veteran's service-connected right 
knee disorder), or 3) neither of these.  
A complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resorting to 
speculation, it must be so stated.  The 
report prepared must be typed.

If, and only if, the VA examiner 
determines that the veteran's left knee 
disorder is related to his military 
service, or to a service-connected 
disorder, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment 
due only to his service-connected 
disorders, consistent with his education 
and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  The opinion must 
be based on the review of the claims 
file, and the work and educational 
history survey findings, provided in the 
record, to include the September 2008 VA 
examination report.  A complete 
rationale for any opinions expressed 
must be given.  The report must be 
typed.  

If such opinions cannot be provided 
without examination of the veteran, the 
veteran must be afforded the appropriate 
VA examination to provide the requested 
opinions.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.  Compliance by the 
RO is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claims must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

